DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior provisional App. No. 61/5289686 filed 31 August 2011, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Response to Amendment
3.	Acknowledgement is made that Claims 12-19, 21, 23, and 25-26 have been canceled and no additional amendments have been made to Claims 1-11, 20, 22, and 24. 

Response to Arguments
4.	Applicant’s arguments, see pages 6-8 of Remarks, filed 09 February 2021, with respect to the rejection(s) of claim(s) 1-11, 20, 22, and 24 under 35 U.S.C. 103 have been fully considered and are persuasive.  In particular, Examiner agrees that the previously applied reference Park et al. (US 9,525,730 B2) (hereinafter as Park), although pertinent, cannot be applied as prior-art since Park does not anticipate applicants’ provisional priority date of 31 August 2011. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference(s) below. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-11, 20, 22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yevmenkin et al. (US 2010/0332664 A1) (hereinafter as Yevmenkin) in further view of  Sakai et al. (US 7,611,057 B2) (hereinafter as Sakai).

Regarding Claim 1, Yevmenkin discloses a method of processing in a data processing node of a communications system, the communication system comprising  a communication device, a plurality of servers for serving requests from the communications device and a data processing node which is intermediate the communications device and the plurality of servers, which processing node processes data traffic received from the communication device and data traffic received from the communication device and data traffic from the plurality of servers (see fig.1), the method comprising:
deriving, at the data processing node, a further parameter from a first parameter in the first data received from the communication device (to obtain a value in the range 1 to m, for some m, the output of the hash function is divided by m and the remainder is used, the firewall determines which 
selecting, at the data processing node,  an initial server of the plurality of servers to which data traffic received from a communications device is to be directed (when switch receives an Ethernet packet, the switch queries the forwarding database using the destination MAC address as a key and tries determine which physical port should be used to send the Ethernet packet out, par [0037], a connection request to connect to a server associated with the IP address is received at a cluster comprising a switch, a determination is made as to which of the plurality servers is to handle the connection via a hash function);
receiving, at the data processing node, data traffic from the communication device comprising the server identifier and the further parameter (the result of this function is which corresponds to server and connects with the client and the client then sends an HTTP GET request with a URL (URL1--the same as in the earlier request) and header information, par [0114]); and
directing, at the data processing node, the data traffic received from the communications device to the initially selected server (the server selector returns an IP address that happens to be a VIP address.  The client then requests the resource from the VIP and, as described above, is connected (during a TCP connection) to a particular cluster member to handle the request, par [0119]); and
switching, at the data processing node, data received from the communication device to a different server in response to an event, the different server of the plurality of servers being selected on the basis of at least the further parameter (at least one of the plurality of servers connected to the switch determines which of the plurality of servers should handle the connection.  Such a determination can be based, for example, on a given function of information used to request the connection, pars [0122] and [0124], the server making the handoff may provide the responsible server with information 
Yevmenkin does not explicitly teach transmitting, from the data processing node, a server identifier of the initially selected server to the communication device.
However, Sakai in a similar field of endeavor discloses a method of providing an access to contents on a network including transmitting, from the data processing node, a server identifier of the initially selected server (contents provider) to the communication device (terminal) (returns the obtained address and contents ID to the terminal, col.4, lines 21-37). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Yevmenkin with the teachings of Sakai to accurately service a request. One of ordinary skill in the art at the time the invention was made would have been motivated to combine the teachings of Yevmenkin/Sakai to ease difficulties in accessing content from different selected services. 

Regarding Claim 2, the combined teachings of Yevmenkin/Sakai teach a method according to claim 1, wherein the initial server is, selected at the data processing node, on the basis of the first parameter in the first data received from the communications device (to obtain a value in the range 1 to m, for some m, the output of the hash function is divided by m and the remainder is used, the firewall determines which cluster member should handle a particular connection using a given mapping function, preferably a hash function, par [0047]). 

Regarding Claim 3, the combined teachings of Yevmenkin/Sakai teach a method according to claim 1, comprising:
algorithmically deriving, at the data processing node, the further parameter (Yevmenkin: to obtain a value in the range 1 to m, for some m, the output of the hash function is divided by m and the 
Regarding Claim 4, the combined teachings of Yevmenkin/Sakai teach a method according to claim 1 comprising:
using a hash function, at the data processing node, to derive the further parameter (Yevmenkin: a hash function is used, par [0047])

Regarding Claim 5, the combined teachings of Yevmenkin/Sakai teach a method according to claim 1, comprising transmitting, at the data processing node, the further parameter to the communication device (Sakai: col.4, lines 21-37). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Yevmenkin with the teachings of Sakai to accurately service a request. One of ordinary skill in the art at the time the invention was made would have been motivated to combine the teachings of Yevmenkin/Sakai to ease difficulties in accessing content from different selected services. 

Regarding Claim 6, the combined teachings of Yevmenkin/Sakai teach a method according to claim 1 comprising:
determining, at the data processing node, the occurrence of an event in relation to the plurality of servers;
wherein switching, at the data processing node, the data traffic received from the communication device to a different server is in response to the event (Yevmenkin: if it determined that the requested resource is popular (i.e., exceeds a popularity threshold), then the responsible server may reject the hand-off request (or accept/honor the peer-fill request) and (indirectly) force the previously 

Regarding Claim 7, the combined teachings of Yevmenkin/Sakai teach a method according to claim 6, wherein the event is that the initial server is unable to receive data (Yevmenkin: a responsible server may have to decline a request, par [0100]).

Regarding Claim 8, the combined teachings of Yevmenkin/Sakai teach a method according to claim 6, wherein the event is that the initial server has exceeded a threshold amount of data (Yevmenkin: determining if a requested resource exceeds a threshold size, pars [0127-0128]).

Regarding Claim 9, the combined teachings of Yevmenkin/Sakai teach the method according to claim 1, comprising monitoring at the data processing node, the status of the initial sever and the different server  (Yevmenkin: the heartbeat mechanism 18 preferably tries to maintain full state information for all servers).

Regarding Claim 10, the combined teachings of Yevmenkin/Sakai teach a method according to claim 1, comprising:
transmitting at the data processing node, a different server identifier of the different server to the communications device (Sakai: col.4, lines 21-37);
receiving at the data processing node, at the data processing node, traffic data from the communications device, comprising the different server identifier to the different server on the basis of at least the different server identifier (Sakai: col.4, lines 21-37, fig.1 discloses different content providers 300-302 and figs.4 and 6, disclose different server IDs and contents IDs). 


Regarding Claim 11, the combined teachings of Yevmenkin/Sakai teach the method according to claim 10, wherein the traffic data comprising the different sever identifier further comprises the further parameter (Sakai: col.4, lines 21-37). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Yevmenkin with the teachings of Sakai to accurately service a request. One of ordinary skill in the art at the time the invention was made would have been motivated to combine the teachings of Yevmenkin/Sakai to ease difficulties in accessing content from different selected services. 

Regarding Claim 20, this apparatus claim comprises limitation(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable. 

Regarding Claim 22, this computer-readable storage medium claim comprises limitation(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable. 

Regarding Claim 24, the combined teachings of Yevmenkin/Sakai teach a method according to claim 2, wherein the data received from the communication device comprises an initial request message (Yevmenkin: the server making the handoff may provide the responsible server with information about the request (e.g., the type of request, the URL, the headers, etc.).  In this way the responsible server may have sufficient information to satisfy the request, par [0104]).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Sirking (US 2006/0064478 A1) discloses a geo-locating load balancing system.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY MEJIA/
Primary Examiner, Art Unit 2451